UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1287



DAWN FIGMAN,

                                            Plaintiff - Appellant,

          versus


SPRINT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-01-3)


Submitted:   May 15, 2003                   Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dawn Figman, Appellant Pro Se.           Neal    Lawrence   Walters,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dawn Figman seeks to appeal the district court’s orders

denying her motions for transcript at government expense, and to

disqualify a district court judge.    We dismiss the appeal for lack

of jurisdiction because the notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s orders were entered on the docket on

January 22, 2003.    The notice of appeal was filed on February 24,

2003. Because Figman failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We deny Figman’s motion for transcripts at government

expense and deny Sprint’s motion to quash the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED


                                  2